DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the amendments to the specification and page 7 of the remarks file 2/23/2022, with respect to the objection to the specification as set forth in paragraph 3 of the action mailed 12/2/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see the amendments to the specification and page 7 of the remarks file 2/23/2022, with respect to the objection to the drawings as set forth in paragraph 5 of the action mailed 12/2/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardhana et al. (US 2014/0169029).

Regarding claims 1-3 and 9, Wardhana teaches a beaded clear layer (500) comprises bottom adhesive (530), top adhesive (532) and beads (540) with no air gap between adhesive (530) and adhesive (532) (para 0034, Figure 5), which said adhesives (530) and (532) are formed from optically clear pressure-sensitive adhesives (PSA) (current claim 2) and having an index of refraction (para 0035-0036), which provides adhesive (530) as a viscoelastic adhesive layer with a first major surface and a first refractive index n1 and provides adhesive (532) as an additional layer opposite but in contact with adhesive (530) and having a third refractive index n3.
The Examiner notes that the beads (540), by virtue of being spaced apart, constitute a discontinuous layer, which is immediately adjacent the first major surface of adhesive (530) (top surface of adhesive (530) in Figure 5).  The Examiner also notes that Wardhana also teaches that the index of refraction between adhesive (530) and beads (540) is 0.25 or less (n1-n2) (para 0037), which provides the beads (540) with a second refractive index n2 different from n1, which overlaps that presently recited in current claim 3, and given that the laminate of Figure 5 teaches the presently claimed first, second and third interfaces between beads (540), adhesive (530) and adhesive (532), teaches that the beaded clear layer (500) comprises a grating.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Wardhana is silent to the presently claimed pitch in a range of 2 to 50 microns, and to the peak-to-valley height (h) with h × |n1-n2| = 150-350 nm (current claim 1); or the presently claimed pitch in a range of 4 to 40 microns, and to the peak-to-valley height (h) wherein h × |n1-n2| = 200-300 nm (current claim 9).

However, Wardhana does instruct that the breads (540) can be any size, shape or distribution (para 0018, 0037).  It is noted that the size of a spherical particle, such as is depicted in Figure 5, would be the same as its height (h), which is identical to that presently disclosed in Fig. 4 demonstrating that the height (h) is the height of the discontinuities of the second layer (420), and is selected based on the optical properties required of the invention (para 0028).  
Wardhana also teaches that the distribution of the beads (540) (for example, the beads separation from each other, or their pitch) can vary (para 0037); and that the refraction of the beads CAN BE selected to reflect light through total reflection (abstract) or towards supercritical light rays to be at least partially reflected (para 0037).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the beads (540) of Wardhana with the presently claimed pitch, height (h) and differences in refractive indices between the beads (540) and adhesive (530) based on the optical properties required/desired of the prior art’s intended application as in the present invention.

Although Wardhana does not disclose that the beads (540) were formed via printing or from a soluble resin deposited from a solvent-born soluble resin, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Wardhana meets the requirements of the presently claimed layered structure, Wardhana clearly meet the requirements of the present claims.

Regarding claim 4, as noted above, adhesive (532) (i.e. the additional layer) is also a PSA, or viscoelastic adhesive.

Regarding claim 7, as noted above, Figure 5 teaches beads (discrete objects) arranged in a pattern (see also para 0037).

Regarding claim 8, Wardhana teaches that the beads can be any suitable shape (para 0037) such as the dots in cross-section of Figure 5.

Response to Arguments
Applicant’s arguments, see the amendments to the specification and pages 7-8 of the remarks file 2/23/2022, with respect to the rejection of claims 1-4 and 7-9 over Wardhana et al. (US 2014/0169029 A1) under 35 U.S.C. 103 as set forth in paragraph 8 of the action mailed 12/2/2021, have been fully considered but they are not persuasive.

The Examiner notes that the spacing of the beads (540) and the diameter of the beads (540) in the vertical direction of Figure 5 disclosed in Wardhana are identical to the presently claimed pitch and height (h), respectively.  It is also respectfully noted that case law provides that “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the spacing of the beads and/or the diameter of said beads for a given set on indices of refection for the intended application since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
It is respectfully further noted that “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Indeed, Wardhana is conspicuously directed to providing an optical laminate towards manipulating light to adjust the extraction, direction and/or refraction of light (see para 0001, 0003-0004, 0028-0029, for example), which are properties dependent on the physical relationship within a component of said laminate, such as bead diameter (or the height presently claimed) and/or without a component of said laminate such as the spatial relationship between the beads (e.g. the pitch as presently claimed), and the respective index or indices of refraction of the constituent components comprising said optical laminate.  Thus, one skilled in the art would have been apprised towards adjusting the internal and/or external properties of the constituent components of the optical laminate of Wardhana based on the extraction, direction and/or refraction required of said optical laminate for its intended application as in the present invention.
With respect to the Applicant’s assertions that the amended portions of current claim 1 distinguish the presently claimed invention over the cited prior art, the Examiner respectfully directs the Applicant’s to the prior art rejection set forth above, wherein it is noted that the citation of the  In re Thorpe and In re Marosi decisions provided a fair and complete rebuttal to the Applicant’s position with regards to said amended portions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/1/2022